UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   USDC-SDNY
                                                                   DOCUMENT
 AKEYA GRIFFITH, on behalf of herself and                          ELECTRONICALLY FILED
 the Class, SHIRLEY GEORGE, D’MARCO                                DOC#:
 ANDERSON, and GINA EGGLESTON,                                     DATE FILED:

                              Plaintiffs,
                                                                      19-CV-6983 (RA)
                         v.
                                                                           ORDER
 UNIVERSAL PROTECTION SERVICES,
 LLC, ALLIED UNIVERSAL SECURITY
 SERVICES doing business as ALLIED
 UNIVERSAL, and IJERMAINE JONES,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of Judge Aaron’s order staying this action pending mediation, see Dkt. 60, the post-

discovery conference currently scheduled for May 10, 2021, see Dkt. 41, is hereby adjourned sine die.

SO ORDERED.

Dated:      April 30, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
